Case 1:20-cv-00219-TSE-TCB Document 24 Filed 08/06/20 Page 1 of 2 PagelD# 95

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

ELIZABETH FISHMAN, individually and
on behalf of all others similarly situated,

Plaintiff, Case No. 1:20-¢v-00219-TSE-TCB
v.

ICF CONSULTING GROUP, INC.,

Defendant.

 

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

 

IT IS HEREBY STIPULATED AND AGREED by and between the parties that, pursuant
to Federal Rule of Civil Procedure 41(a)(J )(A)(ii), the above-captioned action is voluntarily
dismissed with prejudice as to Plaintiff Elizabeth Fishman’s individual claims and without

prejudice to the class claims. Each party is to bear its own costs and attorneys’ fees.

Dated: August 6, 2020 Respectfully submitted,

/s/ Amy Brown Doolittle
Amy Brown Doolittle (VSB #37824)

Squire Patton Boggs (US) LLP
2550 M Street, NW
Washington, DC 20037
Telephone: (202) 626-6707
Facsimile: (202) 457-6315
amy.doolittle@squirepb.com

 

Counsel for ICF Consulting Group, Inc.

 
_ Case 1:20-cv-00219-TSE-TCB Document 24 Filed 08/06/20 Page 2 of 2 PagelD# 96

/s/ William Robinson

William Robinson

934 Old Gallows Road, Suite 350K
Vienna, VA 22181

Telephone: (703) 789-4800
william@robinsonlaw.com

Counsel for Plaintiff and all others similarly
situated
